                         Case 2:20-cv-01397-JAD-BNW Document 9
                                                             6 Filed 08/13/20
                                                                     08/12/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Lynne K. McChrystal
                         Nevada State Bar No. 14739
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 lynne.mcchrystal@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Stratosphere Gaming LLC d/b/a
                         THE STRAT
                     8
                     9
                                                     UNITED STATES DISTRICT COURT
                10
                                                            DISTRICT OF NEVADA
                11
                12       SKYE KUKA, an individual,

                13                      Plaintiff,                          Case No. 2:20-cv-01397-JAD-BNW

                14               vs.

                15       STRATOSPHERE GAMING, LLC dba                       STIPULATION AND ORDER TO
                         STRATOSPHERE TOWER CASINO &                        CORRECT CAPTION, ACCEPT
                16       HOTEL – TOP OF THE WORLD, a limited                SERVICE BY CORRECT ENTITY,
                         liability company;                                 DEADLINE FOR DEFENDANT TO
                17                                                          FILE A RESPONSE TO PLAINTIFF’S
                                       Defendant.                           COMPLAINT
                18
                                                                            (First Request)
                19
                20
                                IT IS HEREBY STIPULATED by and between the parties, through their respective
                21
                         counsel, that Defendant Stratosphere Gaming LLC d/b/a THE STRAT (“Defendant”),
                22
                         erroneously named as Stratosphere Gaming, LLC dba Stratosphere Tower Casino & Hotel-Top of
                23
                         the World, as follows:
                24
                                1.      A Summons and Complaint was served on July 31, 2020 to the erroneously named
                25
                         entity listed in the Court Caption, and Defendant has informed Plaintiff of the correct entity name
                26
                         and agreed to accept Service of the Summons and Complaint on behalf of Stratosphere Gaming
                27
                         LLC d/b/a THE STRAT, effective today, August 12, 2020.
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-01397-JAD-BNW Document 9
                                                             6 Filed 08/13/20
                                                                     08/12/20 Page 2 of 2




                     1            2.       Plaintiff and Defendant stipulate and respectfully request the Court Caption be

                     2   corrected to list as the Defendant: Stratosphere Gaming LLC d/b/a THE STRAT.

                     3            3.       Plaintiff and Defendant stipulate that a response to the Complaint is due in 21

                     4   days, on September 2, 2020.

                     5            4.       This is the first request by the Parties to correct the caption, accept service, and for

                     6   Defendant to file a response to Plaintiff’s Complaint.

                     7            5.       This request is made in good faith and not for the purpose of delay.

                     8            Dated this 12th day of August, 2020.

                     9   LAW OFFICE OF                                        JACKSON LEWIS P.C.
                         MULLINS & TRENCHAK
                10
                11       /s/ Philip J. Trenchak                               /s/ Deverie J. Christensen
                         Philip J. Trenchak, Esq., Bar No. 9924               Deverie J. Christensen, Bar No. 6596
                12       1614 S. Maryland Parkway                             Lynne K. McChrystal, Bar No. 14739
                         Las Vegas, Nevada 89104                              300 S. Fourth Street, Suite 900
                13                                                            Las Vegas, Nevada 89101
                         Attorney for Plaintiff
                14                                                            Attorneys for Defendant
                                                                              Stratosphere Gaming LLC.
                15
                16                                                       ORDER

                17                IT IS HEREBY ORDERED that:

                18                1. The case caption will be corrected to reflect the Defendant’s name in this case as:

                19                     Stratosphere Gaming LLC d/b/a THE STRAT; and,

                20                2. Defendant Stratosphere Gaming LLC d/b/a THE STRAT will file a response to

                21                   Plaintiff’s Complaint no later than, September 2, 2020.
                                            13th
                22                Dated this ___ day of August, 2020.

                23
                24
                                                                                  District Court Judge/Magistrate Judge
                25
                26
                         4834-1744-3015, v. 1
                27
                28
Jackson Lewis P.C.
                                                                              2
    Las Vegas
